FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CESAR CUITLAHUAC GARCIA                           No. 08-73204
FUENTES,
                                                  Agency No. A079-523-428
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cesar Cuitlahuac Garcia Fuentes, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law and constitutional claims, Khan v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 584 F.3d 773, 776 (9th Cir. 2009), and for substantial evidence the

agency’s factual determinations, Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th

Cir. 2008). We deny the petition for review.

      We agree with the agency’s determination that Garcia Fuentes failed to

establish the requisite ten years of continuous physical presence for cancellation of

removal, see 8 U.S.C. § 1229b(b)(1)(A), (d)(1)(B), where a certified copy of the

state sentencing and probation order established the fact of Garcia Fuentes’

convictions, see 8 U.S.C. § 1229a(c)(3)(B).

      Garcia Fuentes’ equal protection claim is not persuasive. See

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008).

      Because the agency’s continuous physical presence determination is

dispositive, we do not reach his remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73204